Case 3:18-cv-01735-DWD Document 82 Filed 03/25/21 Page 1 of 16 Page ID #678




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

GERALD GADDY #K65375,         )
                              )
          Plaintiff,          )
                              )
vs.                           )                Case No. 18-cv-1735-DWD
                              )
WEXFORD HEALTH SOURCES, INC., )
M. SIDDIQUI, and              )
DR. SHAH,                     )
                              )
          Defendants.         )

                           MEMORANDUM AND ORDER

DUGAN, District Judge:


      In this matter, Plaintiff Gerald Gaddy alleges that Defendants Wexford Health

Sources, Inc., M. Siddiqui, and Dr. Shah were deliberately indifferent to his serious



Defendants Siddiqui and Shah are doctors at Menard who Plaintiff alleges were

deliberately indifferent to his chronic knee and shoulder pain, and to his head injuries

which Plaintiff sustained following a fall from his top bunk. Plaintiff also alleges that

Defendant Wexford has an unconstitutional policy or practice of not referring inmates to



order dismissing Defendants Lashbrook and Moldenhauer (Doc. 58), Plaintiff proceeds

on the following counts:

      Count 1:      Shah and Siddiqui were deliberately indifferent
                    chronic pain conditions in violation of the Eighth


                                           1
Case 3:18-cv-01735-DWD Document 82 Filed 03/25/21 Page 2 of 16 Page ID #679




                    Amendment;



                    on May 2, 2018 in violation of the Eighth Amendment;

      Count 3:      Wexford has an unconstitutional policy or practice of refusing
                    to refer inmates out for needed medical services in violation
                    of the Eighth Amendment.

      Now before the Court is the motion for summary judgment filed by Defendants

(Doc. 68) and memorandum in support (Doc. 69). Defendants Siddiqui and Shah move



medical needs because both defendants provided appropriate treatment to Plaintiff and

did not disregard an excessive risk to Plaint

for summary judgment by denying that there is a policy or procedure in place that

precluded Plaintiff from receiving appropriate medical care. Plaintiff responded to the

motion (Doc. 76) and filed a supplement (Doc. 80) to which Defendants replied (Doc. 81).

As further detailed below, the Court will grant summary judgment in favor of

Defendants.

                                      Background

      Defendants attached over 200 pages of

memorandum in support of their motion for summary judgment (Doc. 69-3). Plaintiff

does not dispute the accuracy of these medical records, although he alleges that he had

additional conversations with his medical providers which were not contained in his

medical records. As further detailed in Plaint

chronic pain in his left knee and right shoulder (Doc. 69-3, p. 19). Defendants do not

                                            2
Case 3:18-cv-01735-DWD Document 82 Filed 03/25/21 Page 3 of 16 Page ID #680




dispute that Plaintiff has ongoing knee and shoulder pain, or that he suffered a fall in

May 2018. In relation to these injuries, Plaintiff was seen by Dr. Shah on one occasion:

December 27, 2017 (Doc. 63-1, ¶ 9), and Plaintiff was seen by Dr. Siddiqui on two

occasions: May 9, 2018 and May 30, 2018 (Doc. 69-2, ¶ 4).

       Plaintiff was first evaluated for his pain in his left knee and right shoulder at

Menard by a nonparty nurse on October 29, 2017 (Doc. 69-3, p. 19). At this evaluation,

Plaintiff had a normal range of motion, was ambulatory, and the nurse observed no

injury, bruising or swelling to his knee or shoulder (Id.). The nurse advised Plaintiff to

try stretching and exercises, and to warm his joints (Doc. 69-3, pp. 19-20). Thereafter,

Plaintiff was seen regularly by various nonparty nurses and medical providers for his

knee and shoulder pain. Further, from October 2017 through at least May 2019, Plaintiff

was prescribed various medications for his shoulder and knee pain, including Naproxen

Sodom, Motrin, Tylenol, Ibuprofen, and muscle rub (Doc. 69-3, pp. 21-32).

       On November 1, 2017, Plaintiff was advised to apply warm, moist heat to his joints

as needed, and to apply muscle rub to his knee and shoulder (Doc. 69-3, p. 165). On

December 13, 2017, nonparty Nurse Practitioner Zimmer ordered

be x-rayed (Doc. 69-3, p. 37).

without any acute bony fracture or dislocatio

Dr. Shah evaluated Plaintiff (Doc. 69-3, p. 170). His notes are largely illegible, but in his

Affidavit, Dr. Shah indicates that he observed no swelling, normal movement, and

                                            me swelling, a lipoma, and normal movement

in his shoulder (Doc. 69-2, ¶ 9). Dr. Shah advised Plaintiff to exercise (Id.; Doc. 76, p. 6)

                                              3
Case 3:18-cv-01735-DWD Document 82 Filed 03/25/21 Page 4 of 16 Page ID #681




        On March 15, 2018, Plaintiff was evaluated by nonparty Nurse Oakley who

                                               lder and a slight limp (Doc. 69-3, p. 172).

Plaintiff was referred to a nurse practitioner for his continuing pain (Id.). Plaintiff was

seen on March 21, 2018 by Nurse Practitioner Moldenhauer, who indicated that Plaintiff

had a good range of motion and strength, and had Motrin available to him (Doc. 69-3, p.

173).

        On May 8, 2018, Plaintiff slipped and fell while trying to get to his top bunk (Doc.

69-3, p. 139). Nonparty Nurse McClure evaluated Plaintiff following his fall on May 8,

2018 (Doc. 69-3, p. 140). McClure observed that Plaintiff had no injuries or bruises but

had pain in his back and shoulders (Id.). Plaintiff was given pain medications, received

x-rays, and placed in observation (Id.). While in observation, Nurse McClure noted that

Plaintiff had normal range of motion and no injury, swelling, or bruising, but severe

discomfort (Doc. 69-3, p. 176). Plaintiff was later observed sitting and laughing, and

Plaintiff expressed that he felt a lot better (Doc. 69-3, p. 177). Dr. Siddiqui saw Plaintiff

on May 9, 2018, and observed that Plaintiff had generalized pain, but no bruising and

was ambulatory (Doc. 69-2, ¶ 14; Doc. 69-3, pp. 52, 178). Dr. Siddiqui reviewed Nurse

                                                                    . Dr. Siddiqui observed

no fractures, and permitted Plaintiff to return to his cell (Id.) Dr. Siddiqui further ordered

a low bunk permit for Plaintiff (Doc. 69-3, pp. 52, 178).                        prescription

orders were also continued (Doc. 69-3, p. 179).

        On May 10, 2018, Dr. Siddiqui ordered an x-ra

(Doc. 69-3, p. 59). The x-rays                                    of the right glenohumeral

                                              4
Case 3:18-cv-01735-DWD Document 82 Filed 03/25/21 Page 5 of 16 Page ID #682




                                . . without any acute bony frac

left shoulder (Id.

shoulder be completed (Id.). On May 11, 2018, Plaintiff was seen by Nurse Practitioner

Moldenhauer, who indicated that Plaintiff was ambulatory and had a steady gait (Doc.

69-3, p. 180). Nurse Practitioner Moldenhauer prescribed or

medication (Id.) Plaintiff was seen again by a nonparty nurse on May 15, 2018, where he

was instructed to continue his pain medication (Doc. 69-3, p. 181), and again on May 24,

2018, where he was given Ibuprofen, and instructed to see his provider if his symptoms

worsened (Doc. 69-3, p. 182).

       On May 30, 2018, Dr. Siddiqui saw Plaintiff for his shoulder and knee pain (Doc.

69-2, ¶ 16). Dr. Siddiqui performed a neurological exam and prescribed muscle rub,

Tylenol, and Ibuprofen (Doc. 69-2, ¶ 16; Doc. 69-3, pp. 54, 183). Dr. Siddiqui further

referred Plaintiff to physical therapy and to an optometrist for his headaches (Doc. 69-3,

pp. 56, 183). Plaintiff was diagnosed with myopia on June 5, 2018 (Doc. 69-3, pp. 56, 123)

and received eyeglasses on July 26, 2018 (Doc. 69-3, p. 71). Plaintiff received a physical

therapy evaluation on September 6, 2018, and the physical therapist reported that

Plaintiff had no injury in his right shoulder or left knee, and good range of motion, but

that Plaintiff would benefit from physical therapy, which he was to receive 2x/week for

6 weeks (Doc. 69-3, p. 58). Plaintiff continued to express pain during physical therapy on

September 12, 2018, September 19, 2018, and September 20, 2018 (Doc. 69-3, p. 187).



                                            5
Case 3:18-cv-01735-DWD Document 82 Filed 03/25/21 Page 6 of 16 Page ID #683




       Plaintiff was then transferred to Henry Hill Correctional Center on October 4, 2018

(Doc. 69-3, p. 188). On his Transfer Summary in

muscle rub were identified, along with notes for his current physical therapy treatment

and glasses (Doc. 69-3, p. 188). Plaintiff was evaluated by a nonparty nurse at Henry Hill

Correctional Center on November 1, 2018, who indicated that Plaintiff had a history of

knee and shoulder pain, which was exaggerated by his injury in May 2018 (Doc. 59-3, p.

64).

                                       Legal Standards

       Federal Rule of Civil Procedure 56 governs motions for summary judgment.



and affidavits demonstrate no genuine issue of material fact such that [Defendants are]

entitled to judgment as a matter of                                Wragg v. Village of Thornton,

604 F.3d 464, 467 (7th Cir. 2010). A genuine issue of material fact exists if the evidence is

such that a reasonable jury could return a verdict for the nonmoving party. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).       Defendants bear the initial burden of

demonstrating a lack of genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S.

317, 323-24 (1986). The Court considers the facts in a light most favorable to the non-

movant, here Plaintiff. Srail v. Vill. of Lisle, 588 F.3d 940, 948 (7th Cir. 2009).

       The Eighth Amendment prohibits cruel and unusual punishments, and the

deliberate indifference to the

                                                                                      Rodriguez v.

Plymouth Ambulance Serv., 577 F.3d 816, 828 (7th Cir. 2009). A prisoner is entitled to

                                                6
Case 3:18-cv-01735-DWD Document 82 Filed 03/25/21 Page 7 of 16 Page ID #684




care or the best care possible. Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997).

       To succeed on his deliberate indifference claims, Plaintiff must establish that he

                                                     and that a prison official was subjectively

                                                                                       Hayes v.

Snyder, 546 F.3d 516, 524 (7th Cir. 2008); Greeno v. Daley, 414 F.3d 645, 652-653 (7th Cir.

                                   stablish deliberate indifference by demonstrating that the

                                                              Pyles v. Fahim, 771 F.3d 403, 409

(7th Cir. 2014) (internal citations omitted).

professional is enti

                                                                                              Id.

                                    oner and his doctor, or even between two medical

professionals, about the proper course of treatment generally is insufficient, by itself, to

                                                Id.; in accord Snipes, 95 F.3d at 592 (Generally,

                                                    escribed course of treatment does not give

rise to a constitutional claim).

       Plaintiff must first establish that he has

Arnett v. Webster, 658 F.3d 742, 750 (7th Cir. 2011). A medical condition is objectively



                                        Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir.2014). It is



could be a condition that would result in further significant injury or unnecessary and

                                                7
Case 3:18-cv-01735-DWD Document 82 Filed 03/25/21 Page 8 of 16 Page ID #685




                                         Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010);

accord Farmer v. Brennan, 511 U.S. 825, 828 (1994) (violating the Eighth Amendment



       Then, Plaintiff must that a prison official has subjective knowledge of his medical

                                                     to inmate health. Snyder, 546 F.3d at



individual was aware of the condition and either knowingly or recklessly disregarded it.

Id. at 524.

deliberate indifference. Pyles, 771 F.3d at 409.        Deliberate indifference involves

                                                           Berry v. Peterman, 604 F.3d 435,

440 (7th Cir. 2010).                                      ofessional judgment cannot be

                         Whiting v. Wexford Health Sources, Inc., 839 F.3d 658, 662 (7th Cir.

2016). The Seventh Circuit has explained:


       cannot evince deliberate indifference because professional judgment
       implies a choice of what the defendant believed to be the best course of
       treatment. A doctor who claims to have exercised professional judgment is
       effectively asserting that he lacked a sufficiently culpable mental state, and
       if no reasonable jury could discredit that claim, the doctor is entitled to
       summary judgment.

Id.

                                                                       Id. (internal brackets

omitted); see also Berry v. Peterman, 604 F.3d 435, 441 (7th Cir. 2010) (A medical




                                             8
Case 3:18-cv-01735-DWD Document 82 Filed 03/25/21 Page 9 of 16 Page ID #686




violating the Eighth Amendment, however, where the treatment is known to be

ineffective but is chosen anyway).

                                          Analysis



with his head pain following his fall in May 2018, were objectively serious medical

conditions. Regardless, a reasonably jury could conclude that these medical conditions

were objectively serious. Plaintiff complained of pain over a long period of time and

medical professionals documented osteoarthritis in both his shoulder and knee after x-

rays were completed. Plaintiff was prescribed pain medication, muscle rub, and physical

therapy during the course of treatment for his knee and shoulder issues. He was further

prescribed pain medication, held under medical observation, and later prescribed

eyeglasses for his headaches following his fall in May 2018. As such, the record supports

finding that a reasonable jury could find that Plaintiff can satisfy the first prong of the

deliberate indifference test as to all of his deliberate indifference claims.

       As for the second prong, Plaintiff does not dispute that he was seen and treated by

Defendants in relation to his knee and shoulder pain. Instead, he generally objects to

                                                    ally to their alleged failures to provide him

with an MRI, knee brace/sleeve, and a low bunk permit (Doc. 76, pp. 26-30). Plaintiff

further asserts that he was denied this treatment because Defendant Wexford would find

the treatment options to be too costly (Id.).

       I.     Deliberate Indifference Claims against Dr. Shah



                                                9
Case 3:18-cv-01735-DWD Document 82 Filed 03/25/21 Page 10 of 16 Page ID #687




        Dr. Shah had limited interaction with Plaintiff. As discussed above, Plaintiff was

seen by Dr. Shah on one occasion, where he reviewed Plainti

2018, and ultimately recommended that Plaintiff exercise. Pl                    ction of his

appointment with Dr. Shah differs slightly from his medical records.           Specifically,

Plaintiff asserts that he requested a low bunk permit and knee brace, which Dr. Shah

denied (Doc. 76, pp. 2-3). Plaintiff further claims that Dr. Shah prescribed him physical

therapy and told him to exercise (Id.). Defendants dispute these additional statements

and argue the statements are not substantiated by Plainti

5). However, these disputed statements are not material to

Shah.    Instead, and regardless of the accuracy of these additional statements, the

undisputed facts in the record indicate that Dr. Shah evaluated Plaintiff on one occasion

and recommended a course of treatment of exercise based on his professional judgment.

        Other than conjecture by Plaintiff, there is no evidence in the record of any delay

or dragging out of care, or mistreatment by Dr. Shah. Although Plaintiff disagreed with



brace, and low bunk permit,                                   does not establish deliberate

indifference. Pyles v. Fahim

prisoner and his doctor, or even between two medical professionals, about the proper

course of treatment generally is insufficient, by itself, to establish an Eighth Amendment

              see also, Snipes v. DeTella, 95 F.3d 586, 591-92 (7th Cir. 1996). Instead, the

record reflects that Dr. Shah pursued a treatment plan based on his professional

judgment, and, as a result, he lacks the culpable mental state required for establishing

                                             10
Case 3:18-cv-01735-DWD Document 82 Filed 03/25/21 Page 11 of 16 Page ID #688




that he was deliberately indifferent. There is no evidence that he chose an easier or less

effective course of treatment without exercising his professional judgment. Because no

reasonable juror could conclude otherwise, Defendant Shah is entitled to summary

                             erate indifference claim.


       II.    Deliberate Indifference Claims against Dr. Siddiqui

       Dr. Siddiqui also had limited interaction with Plaintiff. As discussed above,

Plaintiff was seen by Dr. Siddiqui on two occasions. First, on May 9, 2018, after Plaintiff

fell from his top bunk. The record reflects that Dr. Siddiqui was informed, and reviewed,

                                                 Plaintiff after his fall on May 8, 2018. Dr.



observations of Plaintiff. Dr. Siddiqui then personally examined Plaintiff on May 9, 2018

and reviewed his x-rays, and when he observed no bruising or fractures cleared Plaintiff

to return to his cell. He further ordered a low bunk permit for Plaintiff. Dr. Siddiqui saw

Plaintiff again on May 30, 2018 for Plaintif

Siddiqui performed a neurological exam, and prescribed muscle rub, Tylenol, Ibuprofen,

and physical therapy. Dr. Siddiqui further referred Plaintiff to an optometrist for his

headaches.

       Again, Plaintiff alleges that he and Dr. Siddiqui had additional conversations

about his course of treatment that were not contained in his medical records. Specifically,

Plaintiff alleges that he requested an MRI and additional medications for his pain, btu

that Dr. Siddiqui denied those requests as they were too expensive (Doc. 76, pp. 3-4).


                                            11
Case 3:18-cv-01735-DWD Document 82 Filed 03/25/21 Page 12 of 16 Page ID #689




Defendants again dispute these additional statements and argue that they are not

                            s medical records (Doc. 81, ¶¶ 25, 27).       These disputed

statements are also not materi                                nst Dr. Siddiqui. Instead,

regardless of their accuracy, the undisputed facts in the record indicate that Dr. Siddiqui

evaluated Plaintiff on two occasions and prescribed a course of treatment to address his

chronic pain, headaches, and to ensure Plaintiff did not sustain injuries from his fall in

May 2018.

       The record further reflects that Dr. Siddiqui provided Plaintiff with medical

treatment based on his professional judgment. Again, other than conjecture by Plaintiff,

there is no evidence in the record of any delay or dragging out of care by Dr. Siddiqui.

Although Plaintiff disagreed with some of

admitted that some of the recommended treatments (specifically his recommendations

for physical therapy and referral to the optometrist) were at least minimally helpful.

Plaintiff also does not dispute that Dr. Siddiqui provided him with a low bunk permit, a

course of treatment Plaintiff claims to have been previously denied by other medical

providers.

                                       nted treatment, Plaintiff asserts that Dr. Siddiqui

delayed treatment for his physical therapy and was further deliberately indifferent

because he failed to prescribe stronger pain medication or offer an MRI.            These

allegations, however, do not establish deliberate indifference. See Pyles, 771 F.3d at 409;

Snipes, 95 F.3d 591-92. Instead, the record reflects that Dr. Siddiqui pursued a treatment

plan based on his professional judgment, and, as a result, he lacks the culpable mental

                                            12
Case 3:18-cv-01735-DWD Document 82 Filed 03/25/21 Page 13 of 16 Page ID #690




state required for establishing that he was deliberately indifferent. Further, there is no

evidence that he chose an easier or less effective course of treatment without exercising

his professional judgment.       Because no reasonable juror could conclude otherwise,



indifference claim.


       III.    Deliberate Indifference Claim Against Wexford Health Sources, Inc.

       Plaintiff cannot succeed against Defendant Wexford Health Sources, Inc. without

establishing one of the three factors laid out in Monell v. Dept. of Soc. Servs. of City of New

York, 436 U.S. 658 (1978). Shields v. Ill. Dept. of Corr.

                        case law still extends Monell from municipalities to private

corporations. To recover against Wexford under our current precedent, [Plaintiff] must

offer evidence that his injury was caused by a Wexford policy, custom, or practice of

deliberate indifference to medical needs, or a serious of bad acts that together raise the



       Liability under Monell may be shown in three ways. First, a plaintiff may establish

                                                     or executes a policy statement, ordinance,

regulation, or decision officially adopted an

Glisson v. Indiana Dept. of Corrections, 849 F.3d 372, 379 (7th Cir. 2017) (quoting Los Angeles

County v. Humphries, 562 U.S. 29, 35 (2010)). Second, a plaintiff might demonstrate

                                                                                                see

Glisson                                                     ll settled as to constitute a custom or


                                                13
Case 3:18-cv-01735-DWD Document 82 Filed 03/25/21 Page 14 of 16 Page ID #691




                                 even though they received no formal approval. Monell, 436

U.S. at 691 (internal citations omitted). Finally, plaintiff might prove that a custom was



Glisson, 849 F.3d at 379 (quoting Monell, 436 U.S. at 690-91).

       Plaintiff pleaded his case as one alleging a widespread custom of cost-cutting, but

the Plaintiff refers to no facts in the record that support or point to the existence of such

a custom or policy. A widespread custom may be established by evidence of



McNabola v. Chicago Transit Authority, 10 F.3d 501, 511 (7th Cir. 1993). Sufficient evidence




              Id.

denied by Wexford 1. Indeed, the record supports that Plaintiff received consistent

prescriptions for his pain, received x-rays, physical therapy, and other treatment. Beyond




1In his Supplement (Doc.80), Plaintiff attached a memorandum indicating that he filed a grievance
requesting an MRI in January 2018 (Doc.80, p. 21). In response, Dr. Siddiqui clarified that when
Plaintiff was seen for care on December 6, 2017 and December 27, 2017 his providers ordered
what they felt necessary at the time, i.e. x-rays (Id.). The allegations at issue in this grievance are

contentions that he was denied treatment from Wexford because of some policy or procedure.
Instead, the memorandum indicates that Plaint



medical providers prescribed a different course of treatment based on their own professional
judgment.
                                                  14
Case 3:18-cv-01735-DWD Document 82 Filed 03/25/21 Page 15 of 16 Page ID #692




cutting before the Court in the record in this case. Without some degree of proof to create

a question of fact, the claim against Wexford based on an official or unofficial policy

cannot proceed.



Dr. Siddiqui as the final policymaker available to him at Menard (Doc. 76, p. 15). Even

accepting that as true, there is insufficient evidence to support a Monell claim on that

basis. First, as described above, the Court concluded that the care by Dr. Siddiqui did not

amount to a constitutional violation. Additionally, the record demonstrates a course of

continuous care by Dr. Siddiqui and the medical staff at Menard that does not support a

finding that there was a custom of cost-cutting as to Plaintiff or even of a more

widespread custom at Menard.         Plaintiff has provided no evidence that any of

                                                  by Wexford. Further, Plaintiff received

pain medication, monitoring, treatment for his pain, and physical therapy. There is no

showing of a pattern or practice of avoiding care of his medical conditions, and there is

no evidence of a more widespread custom, policy, or practice by the medical staff at

Menard. Plaintiff merely argues that Dr. Siddiqui was the final policymaker without

pointing to additional details of a constitutional violation beyond those discussed above.

                            ainst Wexford cannot proceed.

                                       Conclusion

       For the above-stated reas

for summary judgment (Doc. 68) is GRANTED. The Clerk shall enter judgment in favor



                                            15
Case 3:18-cv-01735-DWD Document 82 Filed 03/25/21 Page 16 of 16 Page ID #693




of Defendants Shah, Siddiqui, and Wexford Health Sources, Inc., and against Plaintiff

Gerald Gaddy.


      SO ORDERED.

      Dated: March 25, 2021


                                       _____________________________
                                       DAVID W. DUGAN
                                       United States District Judge




                                         16
